Exhibit 10.14

 
 
 

--------------------------------------------------------------------------------

 


THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.







RESTRICTED STOCK AGREEMENT
 
UNDER THE INTERNATIONAL SHIPHOLDING CORPORATION
 
2009 STOCK INCENTIVE PLAN
 


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of January
25, 2011, by and between International Shipholding Corporation (“ISC”) and
________ (“Award Recipient”).
 
WHEREAS, ISC maintains the 2009 Stock Incentive Plan (the “Plan”), under which
the Compensation Committee of the Board of Directors of ISC (the “Committee”)
may, among other things, grant shares of ISC’s common stock, $1.00 par value per
share (the “Common Stock”), to key employees, officers, and directors of ISC or
its subsidiaries (collectively, the “Company”), and persons providing services
as consultants or advisors to the Company as the Committee may determine,
subject to the Plan and such other terms, conditions, or restrictions as it may
deem appropriate; and
 
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, in consideration of the premises, the parties agree as follows:
 
1.
 
AWARD OF SHARES AND VESTING SCHEDULE
 
1.1. Under the terms of the Plan and this Agreement, the Committee hereby awards
to the Award Recipient, in consideration of future services, __________
restricted shares of Common Stock (the “Restricted Stock”).
 
1.2. The Restricted Stock is subject to the terms, conditions, and restrictions
set forth in the Plan and in this Agreement.  The definition of all capitalized
terms used but not otherwise defined in this Agreement shall be as provided in
the Plan.
 
1.3. Subject to (a) the provisions of the Plan, (b) the other provisions of this
Agreement, and (c) the Award Recipient remaining employed by the Company on the
vesting date, the shares of Restricted Stock shall vest on the date the Company
files its Annual Report on Form 10-K for 2011 with the Securities and Exchange
Commission, if the Company’s 2011 income before taxes is equal to at least
$21,594,000 (the “Performance Target”).  If the Performance Target is not met,
the shares of Restricted Stock will be forfeited on the date of the Company’s
filing of its Annual Report on Form 10-K for 2011 with the Securities and
Exchange Commission.
 
2.
 
RESTRICTIONS ON RESTRICTED STOCK
 
2.1. Subject to the restrictions provided in this Section 2, the Award Recipient
shall be entitled to all rights of a stockholder of ISC with respect to the
Restricted Stock, including the right to vote the shares.
 
2.2. All dividends paid and distributions made on unvested shares of Restricted
Stock shall be held by the Company until the vesting of the related shares of
Restricted Stock on which such dividends were paid or distributions were
made.  No interest shall accrue on such amounts prior to payout by the
Company.  All dividends and distributions on the Restricted Stock shall be paid
to the Award Recipient promptly upon the vesting of the related Restricted
Stock, but in no event later than 2 ½ months following such vesting date.
 
2.3. In addition to the conditions and restrictions provided in the Plan, the
shares of Restricted Stock, the right to vote the Restricted Stock, and the
right to receive dividends may not be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to vesting.
 
3.
 
EFFECT OF CHANGE OF CONTROL OR TERMINATION OF EMPLOYMENT
 
3.1. Prior to the vesting date set forth in Section 1.3, the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2 shall
lapse on the earlier of:
 
(a) the date on which the employment of the Award Recipient terminates as a
result of (i) death; or (ii) disability within the meaning of Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”); or
 
(b) the occurrence of a Change of Control of ISC, as described in Section 12.10
of the Plan.
 
3.2. All unvested Restricted Stock and related rights to dividends and
distributions shall automatically terminate and be forfeited if the employment
of the Award Recipient terminates for any reason, unless and to the extent
otherwise provided in Section 3.1.
 
4.
 
CLAWBACK OR FORFEITURE OF AWARD
 
4.1. This award of Restricted Stock is recoverable by the Company under the
following circumstances:
 
(a) If the Company’s financial statements are required to be restated at any
time within a three (3) year period following the vesting date set forth in
Section 1.3 as a result of fraud or intentional misconduct, the Committee may,
in its discretion, based on the facts and circumstances surrounding the
restatement, direct the Company to recover all or a portion of the shares from
the Award Recipient if the Award Recipient’s conduct directly caused or
partially caused the need for the restatement.
 
(b) This award of Restricted Stock is also subject to any clawback policies the
Company may adopt in order to conform to the requirements of Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and resulting rules
issued by the Securities and Exchange Commission or national securities
exchanges thereunder and that the Company determines should apply to this award
of Restricted Stock.
 
4.2. The Company reserves the right to recover this award of Restricted Stock
pursuant to this Section 4 by (a) seeking recovery of the vested shares from the
Award Recipient; (b) reducing the amount that would otherwise be payable to the
Award Recipient under another Company benefit plan or compensation program to
the extent permitted by applicable law; (c) withholding future annual and
long-term incentive awards or salary increases; or (d) taking any combination of
these actions.
 
5.
 
EVIDENCE OF STOCK OWNERSHIP
 
5.1. Ownership of the Restricted Stock by the Award Recipient shall be reflected
by the issuance of stock certificates or by book entry evidence of
ownership.  Any stock certificates evidencing the Restricted Stock shall be
retained by ISC until the lapse of restrictions under the terms of this
Agreement.  ISC shall place a legend, in the form specified in Section 7.3 of
the Plan, on any stock certificates and a similar notation of restrictions on
any book entry evidence of ownership restricting the transferability of the
shares of Restricted Stock.
 
5.2. Upon the lapse of restrictions on shares of Restricted Stock, ISC shall
cause a stock certificate or book entry evidence of ownership without a
restrictive legend to be issued with respect to the vested Restricted Stock in
the name of the Award Recipient or his or her nominee within 30 days, subject to
the other terms and conditions hereof, including any withholding of shares under
Section 6 below.  Upon receipt of such stock certificate, the Award Recipient is
free to hold or dispose of the shares represented by such certificate, subject
to (a) applicable securities laws, (b) ISC’s insider trading policy, and (c) any
applicable stock retention policies that ISC may adopt in the future.
 
6.
 
TAXES
 
6.1. Unless an Award Recipient timely makes the election described in Section
6.2, at the time that all or any portion of the Restricted Stock vests, the
Award Recipient must deliver to ISC the amount of income tax withholding
required by law.  The Award Recipient shall have the right to fully satisfy this
tax withholding obligation by requesting ISC to withhold (from the shares the
Award Recipient otherwise would receive upon vesting) that number of shares of
Common Stock having an aggregate value (as determined under the Plan) equal to
the minimum amount required to be withheld; provided, however, that to prevent
the issuance of fractional shares and the under-withholding of taxes, the Award
Recipient agrees that the number of shares withheld shall be rounded up to the
next whole number of shares.  The Committee does not have the right to
disapprove of an election by the Award Recipient to have shares withheld in
satisfaction of the withholding tax obligation.
 
6.2. The Award Recipient understands that the Award Recipient (and not the
Company) shall be responsible for the Award Recipient’s own tax liability that
may arise as a result of the transactions contemplated by this Agreement.  The
Award Recipient understands that Section 83 of the Code taxes as ordinary income
the Fair Market Value of the Restricted Stock as of the date any restrictions on
the shares lapse.  The Award Recipient understands that the Award Recipient may
elect to be taxed at the time the Restricted Stock is granted rather than upon
vesting by filing an election under Section 83(b) of the Code with the I.R.S.
within 30 days from the date of grant.  The form for making this election is
available from the Company’s Secretary upon the Award Recipient’s request.
 
 
 

--------------------------------------------------------------------------------

 
 
7.
 
NO CONTRACT OF EMPLOYMENT INTENDED
 
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
 
8.
 
BINDING EFFECT
 
This Agreement shall inure to the benefit of and be binding upon the parties to
this agreement and their respective heirs, executors, administrators, legal
representatives, and successors.
 
9.
 
INCONSISTENT PROVISIONS
 
The Restricted Stock is subject to the provisions of the Plan as in effect on
the date of this Agreement and as it may be amended.  If any provision of this
Agreement conflicts with a provision of the Plan, the Plan provision shall
control.
 
10.
 
ATTORNEYS’ FEES AND EXPENSES
 
Should any party to this Agreement retain counsel for the purpose of enforcing,
or preventing the breach of, any provision of this Agreement, including but not
limited to the institution of any action or proceeding in court (a) to enforce
any provision of this Agreement, (b) to obtain monetary or liquidated damages
for failure to perform under this Agreement, (c) for a declaration of such
parties’ rights or obligations with respect to this Agreement, or (d) for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
11.
 
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.
 
12.
 
SEVERABILITY
 
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal,
or unenforceable in any respect as written, the Award Recipient and ISC intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent allowed by law.  Any
such provision that is not susceptible of such reformation shall be ignored so
as to not affect any other term or provision of this Agreement, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal, or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
13.
 
ENTIRE AGREEMENT; MODIFICATION
 
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plan, as it may be amended from time to time in the
manner provided by the Plan, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties to this
Agreement.  Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of the
Agreement shall be void and ineffective for all purposes.
 
By signature below, the Award Recipient represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of those terms and provisions.  The Award Recipient has reviewed
the Plan and this Agreement in their entirety and fully understands all
provisions of each.  The Award Recipient agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
 

{N2259913.1}
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.
 
                        
                         INTERNATIONAL SHIPHOLDING CORPORATION
 
 
 
By:










By:           _____________
Award Recipient


 
